DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The Examiner withdraws the election/restriction requirement mailed on 02/16/21.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,935,011 (Ching et al.). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 1, Ching teaches in claims 1, 11 and 19 a method of manufacturing an integrated circuit device, the method comprising: epitaxially growing a first semiconductor material onto a fin; epitaxially growing a second semiconductor material onto the first semiconductor material; depositing a gate stack over the first semiconductor material and the second semiconductor material; forming source/drain regions; removing at least a portion of the gate stack; and after the removing the at least the portion of the gate stack, oxidizing only a portion of the first semiconductor material.





Claims 2-7 are rejected for being dependent of claim 1.

Regarding claim 8, Ching teaches in claims 1, 11 and 19 a method of manufacturing an integrated circuit device, the method comprising: removing a dummy gate stack to expose a fin of semiconductor material, the fin of semiconductor material comprising: a first semiconductor material; a second semiconductor material over the first semiconductor material, the second semiconductor material being a first epitaxially grown material; and a third semiconductor material over the second semiconductor material, the third semiconductor material being a second epitaxially grown material with a smaller germanium percentage than the second semiconductor material; and performing an oxidation process while the second semiconductor material is exposed.
Claims 9-14 are rejected for being dependent of claim 8.

Regarding claim 15, Ching teaches in claims 1, 11 and 19 a method of manufacturing an integrated circuit device, the method comprising: recessing a portion of a semiconductor fin adjacent to a dummy gate stack, the semiconductor fin comprising a first epitaxially grown material with a first non-zero germanium concentration and a second epitaxially grown material with a second non-zero germanium concentration smaller than the first non-zero germanium concentration; growing a source/drain region adjacent to the dummy gate stack; removing the dummy gate stack to expose the first epitaxially grown material; and forming an oxide from a first portion of the first epitaxially grown material.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOR KARIMY whose telephone number is (571)272-9006.  The examiner can normally be reached on Monday - Friday: 8:30 AM -5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOR KARIMY/
Primary Examiner, Art Unit 2894